EXHIBIT 10.1

HARDINGE INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of August 8, 2014 (the
“Agreement”), between HARDINGE INC., a New York corporation (the “Company”) and
Edward J. Gaio (the “Executive”).


WHEREAS, effective on March 7, 2011 (the “Effective Date”) the Company and the
Executive entered into an Employment Agreement which agreement was subsequently
amended and restated effective December 16, 2013 (the “Original Employment
Agreement”) pursuant to which the Executive has been employed by the Company;
and


WHEREAS, the Company and Executive now desire to amend the Original Employment
Agreement and fully restate such amended agreement.


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:


1.    EFFECTIVENESS OF AGREEMENT AND EFFECTIVE DATE


This Agreement shall become effective as of the date hereof.


2.    EMPLOYMENT AND DUTIES


2.1    General. The Company hereby employs the Executive as, and the Executive
agrees to serve as Corporate Controller, upon the terms and conditions herein
contained. The Executive shall perform such duties and services for the Company
as may be designated from time to time by the Board of Directors of the Company
(the “Board”) or the Chief Executive Officer of the Company. The Executive
agrees to serve the Company faithfully and to the best of his ability under the
direction of the Board and the Chief Financial Officer of the Company.


2.2    Exclusive Services. Except as may otherwise be approved in advance by the
Board or the Chief Executive Officer of the Company, the Executive shall devote
his full working time throughout the Employment Term (as defined in Section 2.3)
to the services required of him hereunder. The Executive shall render his
services exclusively to the Company during the Employment Term, and shall use
his best efforts, judgment and energy to improve and advance the business and
interests of the Company in a manner consistent with the duties of his position.
During the Employment Term, the Executive will not be employed with any other
person or entity, or be self-employed, without the prior written approval of the
Board or the Chief Executive Officer of the Company.


2.3    Term of Employment. The Executive’s employment under this Agreement shall
commence as of the date hereof and shall terminate on the earlier of (i) the
anniversary of the Effective Date or (ii) termination of the Executive’s
employment pursuant to this Agreement; provided, however, that the term of the
Executive’s employment shall be automatically extended




--------------------------------------------------------------------------------



- 2 -

without further action of either party for additional one year periods unless
written notice of either party’s intention not to extend (a “Non-Renewal
Notice”) has been given to the other party hereto at least 60 days prior to the
expiration of the then effective term. The period commencing as of the Effective
Date and ending on the anniversary of the Effective Date or such later date to
which the term of the Executive’s employment shall have been extended is
hereinafter referred to as the “Employment Term”. Notwithstanding the foregoing,
in the event of a Change in Control (as defined in Section 5.6) occurring during
the Employment Term, the Employment Term shall be extended so that it terminates
on the second anniversary of the date of the Change in Control, provided,
however, the Employment Term will not be so extended if the Executive has given
a Notice of Non-Renewal prior to the occurrence of the Change of Control.


2.4    Reimbursement of Expenses. Unless otherwise agreed to by the Executive
and the Company, the Company shall reimburse the Executive for reasonable travel
and other business expenses incurred by him in the fulfillment of his duties
hereunder upon presentation by the Executive of an itemized account of such
expenditures, in accordance with Company practices consistently applied.


3.    ANNUAL COMPENSATION


3.1    Base Salary. From the Effective Date, the Executive shall be entitled to
receive a base salary (“Base Salary”) at a rate of $205,000.00 per annum,
payable in accordance with the Company’s payroll practices. Subject to the
Executive’s rights under Section 5.2, Base Salary is subject to increase or
decrease, from time to time, in the sole and absolute discretion of the Board.
Once changed, such amount shall constitute the Executive’s annual Base Salary.


3.2    Annual Review. The Executive’s Base Salary shall be reviewed by the
Board, based upon the Executive’s performance not less often than annually.


3.3    Discretionary Bonus. After the Effective Date, the Executive shall be
entitled to such bonus, if any, as may be awarded to the Executive from time to
time by the Board in the sole and absolute discretion of the Board.


4.    EMPLOYEE BENEFITS


The Executive shall, during his employment under this Agreement, be included to
the extent eligible thereunder in all employee benefit plans, programs or
arrangements (including, without limitation, any plans, programs or arrangements
providing for retirement benefits, incentive compensation, profit sharing,
bonuses, disability benefits, health and life insurance, or vacation and paid
holidays) which shall be established by the Company for, or made available to,
its executives generally.






--------------------------------------------------------------------------------



- 3 -

5.    TERMINATION OF EMPLOYMENT


5.1    Termination Events.


5.1.1.    By the Company. The Company may terminate the Executive’s employment
at any time for Cause (as hereinafter defined), without Cause, or upon the
Executive’s Permanent Disability (as hereinafter defined).


5.1.2.    By the Executive. The Executive may terminate his employment at any
time for Good Reason (as hereinafter defined) or without Good Reason.


5.2    Termination Without Cause; Resignation for Good Reason.


5.2.1 Prior to a Change in Control. If, prior to the expiration of the
Employment Term, the Executive’s employment is terminated by the Company without
Cause, or the Executive resigns from his employment hereunder for Good Reason,
in either case at any time prior to a Change in Control, the Company shall
continue to pay the Executive the Base Salary (at the rate in effect immediately
prior to such termination) for twelve (12) months (such period being referred to
hereinafter as the “Severance Period”). The payments shall occur in installments
in the same amount in effect immediately prior to such termination and at the
same regular payment intervals as the Executive’s Base Salary was being paid on
January 1, 2011 and such installments shall be deemed a series of separate
payments within the meaning of Treas. Reg. §1.409A-2(b)(2)(iii). Installments
which in the aggregate do not exceed Executive’s Base Salary payable over 6
months shall be paid in a lump sum within 60 days following Executive’s
termination of employment. The remaining installments, if any, shall be paid in
regular payment intervals with the first such installment paid on the first
payment date occurring on or after the day following the 6-month anniversary of
the Executive’s termination of employment. In addition, the Executive shall be
entitled to continue to participate for a period of twelve (12) months following
such termination in all employee welfare benefit plans that the Company provides
and continues to provide generally to its executive employees (or, if the
Executive is not entitled to participate in any such plan under the terms
thereof, in a comparable substitute arrangement provided by the Company)
provided, however, that for the first six months following the Executive’s
termination of employment, the Executive shall pay the premiums of any welfare
benefit plans to the extent that the payment of such premiums by the Company
would have constituted gross income to the Executive. The Company shall
reimburse the Executive for any premiums or other expenses incurred by the
Executive with respect to his participation and that of any of his dependents in
any such employee benefit welfare plan. The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company. In the event of the
Executive’s death during the Severance Period, Base Salary continuation payments
under this Section 5.2.1 shall continue to be made during the remainder of the
Severance Period to the beneficiary designated in writing for this purpose by
the Executive or, if no such beneficiary is specifically designated, to the
Executive’s estate.


If, during the Severance Period, the Executive breaches his obligations under
Section 7 of this Agreement, the Company may, upon written notice to the
Executive, terminate the Severance




--------------------------------------------------------------------------------



- 4 -

Period and cease to make any further payments or provide any benefits described
in this Section 5.2.1.


The Company’s obligation to make the Base Salary continuation and health
insurance payments described in this Section 5.2.1 shall be subject to the
following conditions: (i) within twenty-one (21) days after the effective date
of termination or resignation, the Executive shall have executed and delivered
to the Company a Termination Agreement and Release (“Release”) in the form of
Exhibit A attached hereto, and (ii) the Release shall not have been revoked by
the Executive during the revocation period specified therein. If the Executive
fails to deliver a fully executed Release to the Company before expiration of
such twenty-one (21) day period, or such release is revoked as permitted
therein, then the Company will have no obligation to make any of the payments
specified in this Section 5.2.1.


5.2.2    Within 12 Months Following a Change in Control. If, prior to the
expiration of the Employment Term, the Executive’s employment is terminated by
the Company without Cause, or the Executive terminates his employment hereunder
for Good Reason, in either case within 12 months following a Change in Control,
the Company shall pay to the Executive cash payments equal to 1.5 times the sum
of (i) his Base Salary (at the rate in effect immediately prior to such
termination or, if higher, as in effect immediately prior to the Change in
Control) and (ii) his average annual bonus earned during the three fiscal years
immediately preceding the Change in Control. The payment based on the
Executive’s Base Salary shall occur in installments in the same amount in effect
immediately prior to such termination and at the same regular payment intervals
as the Executive’s Base Salary was being paid on January 1, 2014 and such
installments shall be deemed a series of separate payments within the meaning of
Treas. Reg. §1.409A-2(b)(2)(iii). Installments which in the aggregate do not
exceed Executive’s Base Salary payable over 6 months shall be paid in a lump sum
within 60 days following Executive’s termination of employment. The remaining
installments shall be paid in regular payment intervals with the first such
installment paid on the first payment date occurring on or after the day
following the 6-month anniversary of the Executive’s termination of employment.
The payment based on the Executive’s average annual bonus, which shall be deemed
a separate “payment” within the meaning of Treas. Reg. §1.409A-2(b)(2) from the
payment based on Base Salary, shall be paid in a lump sum within 60 days
following the Executive’s termination of employment. In addition, the Executive
shall be entitled to continue to participate for a period of eighteen (18)
months following such termination in all employee welfare benefit plans that the
Company provides and continues to provide generally to its executive employees
(or, if the Executive is not entitled to participate in any such plan under the
terms thereof, in a comparable substitute arrangement provided by the Company)
provided, however, that for the first six months following the Executive’s
termination of employment, the Executive shall pay the premiums of any welfare
benefit plans to the extent that the payment of such premiums by the Company
would have constituted gross income to the Executive. The Company shall
reimburse the Executive for any premiums or other expenses incurred by the
Executive with respect to his participation and that of any of his dependents in
any such employee benefit welfare plan. The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company. In the event of the
Executive’s death during the period when installment payments under this Section
5.2.2 are being made, such payments




--------------------------------------------------------------------------------



- 5 -

shall continue to be made during the remainder of such period to the beneficiary
designated in writing for this purpose by the Executive or, if no such
beneficiary is specifically designated, to the Executive’s estate. If the
Executive remains employed with the Company pursuant to this Agreement for a
period of more than 12 months following a Change of Control, then, for the
purposes of this Agreement, such Change of Control shall be deemed to have not
occurred and Section 5.2.1 shall apply to a subsequent termination by the
Company without Cause or a resignation by the Executive for Good Reason during
the Employment Term, unless and until another Change in Control occurs.


5.3    Termination for Cause; Resignation Without Good Reason. If, prior to the
expiration of the Employment Term, the Executive’s employment is terminated by
the Company for Cause, or the Executive resigns from his employment hereunder
other than for Good Reason, the Executive shall be entitled only to payment of
his Base Salary as then in effect through and including the date of termination
or resignation. The Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation of employment,
except as determined in accordance with the terms of the employee benefit plans
or programs of the Company.


5.4    Cause. Termination for “Cause” shall mean termination of the Executive’s
employment by the Company because of:


(i)    any act or omission that constitutes a breach by the Executive of any of
his obligations under this Agreement or any Company policy or procedure and
failure to cure such breach after notice of, and a reasonable opportunity to
cure, such breach;


(ii)    the continued willful failure or refusal of the Executive to
substantially perform the duties reasonably required of him as an employee of
the Company;


(iii)    an act of moral turpitude, dishonesty or fraud by, or criminal
conviction of, the Executive which in the determination of the Board would
render his continued employment by the Company damaging or detrimental to the
Company;


(iv)    any misappropriation of Company property by the Executive; or


(v)    any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or any of its subsidiaries or affiliates.


5.5    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following events provided that, the Executive
shall give the Company a written notice, within 90 days following the initial
occurrence of the event, describing the event that the Executive claims to be
Good Reason and stating the Executive’s intention to terminate employment unless
the Company takes appropriate corrective action:


(i)    a material decrease in the Executive’s Base Salary that is not part of a
general decrease in base salary for substantially all of the Company’s senior
executives or a failure




--------------------------------------------------------------------------------



- 6 -

by the Company to pay material compensation due and payable to the Executive in
connection with his employment;


(ii)    the Company’s failure to assign to the Executive duties that are
generally consistent with the Executive’s position and title;


(iii)    a material diminution in benefits provided by the Company to the
Executive except for a diminution applicable to substantially all of the
Company’s senior executives;


(iv)    the Company’s requiring the Executive to relocate to an office or
location more than 50 miles from the Company’s facilities in Elmira, New York;


(v)    a failure or refusal of any successor company to assume the Company’s
obligations under this Agreement; or


(vi)    the Company’s material breach of any material term of this Agreement.


The Company shall have 30 days from the date of receipt of the written notice
from the Executive stating his claim of Good Reason in which to take appropriate
corrective action. If the Company does not cure the Good Reason, the Good Reason
will be deemed to have occurred at the end of the 30-day period. This section
shall apply with respect to any successor of the Company following a Change in
Control as if such successor were the Company.


5.6    Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean and shall be deemed to occur if and when:


(i)    an offeror (other than the Company) purchases securities of the Company
pursuant to a tender or exchange offer for such securities which represent 35%
or more of the combined voting power of the Company’s then outstanding
securities;


(ii)    any person (as such term is used in Sections 13 (d) and 14(d) (2) of the
Securities Exchange Act of 1934, as amended), other than any employee benefit
plan of the Company or any person or entity appointed or established pursuant to
any such plan, hereafter becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the Company’s then outstanding securities, excluding any such
securities held by such person as trustee or other fiduciary of an employee
benefit plan of the Company;


(iii)    the membership of the Board changes as the result of a contested
election or elections, so that a majority of the individuals who are directors
at any particular time were proposed by persons other than (a) directors who
were members of the Board immediately prior to a first such contested election
(“Continuing Directors”) or (b) directors proposed by the Continuing Directors
and were initially elected to the Board as a result of such a contested election
or elections occurring within the previous two years; or






--------------------------------------------------------------------------------



- 7 -

(iv)    the shareholders of the Company approve a merger, consolidation, sale or
disposition of all or substantially all of the Company’s assets, or a plan of
partial or complete liquidation.


6.    DEATH OR DISABILITY


In the event of termination of employment by reason of death or Permanent
Disability, the Executive (or his estate, as applicable) shall be entitled to
Base Salary and benefits determined under Sections 3 and 4 through the date of
termination. Other benefits shall be determined in accordance with the benefit
plans maintained by the Company, and the Company shall have no further
obligation hereunder. For purposes of this Agreement, “Permanent Disability”
means a physical or mental disability or infirmity of the Executive that
prevents the normal performance of substantially all his duties as an employee
of the Company, which disability or infirmity shall exist for any continuous
period of 180 days.


7.    CONFIDENTIALITY; NONSOLICITATION; NONCOMPETITION


7.1    Confidentiality. The Executive covenants and agrees with the Company that
he will not any time during the Employment Term and thereafter, except in
performance of his obligations to the Company hereunder or with the prior
written consent of the Company, directly or indirectly, disclose any secret or
confidential information that he may learn or has learned by reason of his
association with the Company or any of its subsidiaries and affiliates. The term
“confidential information” includes information not previously made generally
available to the public or to the trade by the Company’s management, with
respect to the Company’s or any of its subsidiaries’ or affiliates’ products,
facilities, applications and methods, trade secrets and other intellectual
property, systems, procedures, manuals, confidential reports, product price
lists, customer lists, technical information, financial information (including
the revenues, costs or profits associated with any of the Company’s products),
business plans, prospects or opportunities, but shall exclude any information
which is or becomes generally available to the public or is generally known in
the industry or industries in which the Company operates other than as a result
of disclosure by the Executive in violation of his agreements under this Section
7.1. The Executive will be released of his obligations under this Section 7.1 to
the extent the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law provided
that the Executive provides the Company with prompt written notice of such
requirement.


7.2    Acknowledgment of Company Assets. The Executive acknowledges that the
Company, at the Company’s expense, has acquired, created and maintains, and will
continue to acquire, create and maintain, significant goodwill with its current
and prospective customers, vendors and employees, and that such goodwill is
valuable property of the Company. The Executive further acknowledges that to the
extent such goodwill will be generated through the Executive’s efforts, such
efforts will be funded by the Company and the Executive will be fairly
compensated for such efforts. The Executive acknowledges that all goodwill
developed by the Executive relative to the Company’s customers, vendors and
employees shall be the sole and exclusive property of the Company and shall not
be personal to the Executive. Accordingly, in




--------------------------------------------------------------------------------



- 8 -

order to afford the Company reasonable protection of such goodwill and of the
Company’s confidential information, the Executive agrees as follows:


7.2.1.    Nonsolicitation. For so long as the Executive is employed by the
Company, and continuing for two years thereafter if termination of employment
occurs for any reason prior to a Change in Control, the Executive shall not,
without the prior written consent of the Company, directly or indirectly, as a
sole proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, consultant or agent of
any person, partnership, corporation or other business organization or entity
other than the Company: (i) solicit or endeavor to entice away from the Company
or any of its subsidiaries any person or entity who is, or, during the then most
recent 12-month period, was employed by, or had served as an agent or key
consultant of the Company or any of its subsidiaries; (ii) solicit or endeavor
to entice away from the Company or any of its subsidiaries any person or entity
who is, or was within the then most recent 12-month period, a customer or client
(or reasonably anticipated to the general knowledge of the Executive or the
public to become a customer or client) of the Company or any of its
subsidiaries; or (iii) solicit or endeavor to entice away from the Company or
any of its subsidiaries any person who is employed by the Company or its
subsidiaries or induce such person to terminate his or her employment with the
Company or its subsidiaries.


7.2.2.    No Competing Employment. For so long as the Executive is employed by
the Company, and continuing for one year thereafter if termination of employment
occurs for any reason prior to a Change in Control, the Executive shall not,
directly or indirectly, as a sole proprietor, member of a partnership,
stockholder or investor (other than a stockholder or investor owning not more
than a 1% interest), officer or director of a corporation, or as an employee,
associate, consultant or agent of any person, partnership, corporation or other
business organization or entity other than the Company, render any service to or
in any way be affiliated with a competitor (or any person or entity that is
reasonably anticipated to the general knowledge of the Executive or the public
to become a competitor) of the Company or any of its subsidiaries.


7.3    Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by Executive relating to the
business of the Company shall be and remain the property of the Company, except
for such papers customarily deemed to be the personal copies of the Executive.
Upon termination of the Executive’s employment with the Company for any reason,
the Executive promptly deliver to the Company all of the following that are in
the Executive’s possession or under his control: (i) all computers,
telecommunication devices and other tangible property of the Company and its
affiliates, and (ii) all documents and other materials, in whatever form, which
include confidential information or which otherwise relate in whole or in part
to the present or prospective business of the Company or its affiliates,
including but not limited to, drawings, graphs, charts, specifications, notes,
reports, memoranda, and computer disks and tapes, and all copies thereof.


7.4    Injunctive Relief. Without intending to limit the remedies available to
the Company, the Executive acknowledges that a breach of any of the covenants
contained in this




--------------------------------------------------------------------------------



- 9 -

Section 7 may result in material and irreparable injury to the Company or its
affiliates or subsidiaries for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
seek a temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
7 or such other relief as may be required specifically to enforce any of the
covenants in this Section 7. If for any reason, it is held that the restrictions
under this Section 7 are not reasonable or that consideration therefore is
inadequate, such restrictions shall be interpreted or modified to include as
much of the duration and scope identified in this Section 7 as will render such
restrictions valid and enforceable.


7.5    Communication to Third Parties. The Executive agrees that Company shall
have the right to communicate the terms of this Section 7 to any third parties,
including but not limited to, any prospective employer of the Executive. The
Company waives any right to assert any claim for damages against Company or any
officer, employee or agent of Company arising from such disclosure of the terms
of this Section 7.


7.6    Independent Obligations. The provisions of this Section 7 shall be
independent of any other provision of this Agreement. The existence of any claim
or cause of action by the Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense of the enforcement
of this Section 7 by the Company.


7.7    Non-Exclusivity. The Company’s rights and the Executive’s obligations set
forth in this Section 7 are in addition to, and not in lieu of, all rights and
obligations provided by applicable statutory or common law.


8.    CERTAIN PAYMENTS


Notwithstanding anything in this Agreement to the contrary, if any amounts due
to the Executive under this Agreement and any other plan or program of the
Company constitute a “parachute payment” (as defined in Section 280G(b)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”)), then the aggregate
of the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times his “base amount” (as defined in Section 280G(b)(3)
of the Code) less $1.00. The determination to be made with respect to this
Section 9 shall be made by an accounting firm jointly selected by the Company
and the Executive and paid by the Company, and which may be the Company’s
independent auditors.






--------------------------------------------------------------------------------



- 10 -

9.    MISCELLANEOUS.


9.1    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company:


Hardinge Inc.
One Hardinge Drive
Elmira, New York 14902-1507
Telecopier No. (607) 734-2353
Attention: Mr. Richard L. Simons


To the Executive:


Mr. Edward J. Gaio
16 Shethar Street
Hammondsport, NY 14840




All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.


9.2    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


9.3    Assignment. The rights and obligations of this Agreement shall bind and
inure to the benefit of any successor of the Company by reorganization, merger
or consolidation, or any assignee of all or substantially all of the Company’s
business and properties. Neither this Agreement nor any rights hereunder shall
be assignable or otherwise subject to hypothecation by the Executive.


9.4    Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive relating to the subject
matter hereof including, but not limited to, the Original Employment Agreement.
This Agreement may be amended at any time by mutual written agreement of the
parties hereto.


9.5    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefits plans, if
any.






--------------------------------------------------------------------------------



- 11 -

9.6    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed entirely within that state.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written.


HARDINGE INC.


                            
By
/s/ Richard L. Simons
Name: Richard L. Simons


Title: Chairman, President and CEO





                            
                                                    


/s/ Edward J. Gaio
Edward J. Gaio



                            




Doc #01-2797534.2






--------------------------------------------------------------------------------



- 12 -

State of New York        )
: ss.
County of Chemung        )


On the ____ day of _______, 2014, before me, the undersigned, a Notary Public in
and for said state, personally appeared RICHARD L. SIMONS, residing at
____________________________________________, the Chairman, President and CEO of
HARDINGE INC., personally known to me, or proved to me on the basis of
satisfactory evidence, to be the individual whose name is subscribed to the
within instrument, and he acknowledged to me that he executed the same in his
capacity and that, by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument on
behalf of said corporation.




___________________________________
Notary Public




State of New York        )
: ss.
County of Chemung        )


On the ____ day of _______, 2014, before me, the undersigned, personally
appeared Edward J. Gaio, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and he acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




___________________________________
Notary Public
















--------------------------------------------------------------------------------





EXHIBIT A


HARDINGE INC.
TERMINATION AGREEMENT AND RELEASE


In consideration of the payments and benefits to be provided to me by Hardinge
Inc. (the “Company”) pursuant to Section 5.2.1 of the Amended and Restated
Employment Agreement between the Company and me dated August __, 2014 (the
“Employment Agreement”), I agree as follows:


1.Termination. My employment with the Company is terminated effective
____________ and I will not thereafter apply for employment with the Company.
2.Release. On behalf of myself and my heirs, successors, executors,
administrators, trustees, legal representatives, agents and assigns, I fully and
forever release and discharge the Company, its subsidiaries, divisions and
affiliates and its and all of their predecessors, successors, assigns, directors
and officers (collectively “Released Parties”) from any and all claims, demands,
suits, causes of action, obligations, promises, damages, fees, covenants,
agreements, attorneys’ fees, debts, contracts and torts of every kind
whatsoever, known or unknown, at law or in equity, foreseen or unforeseen, which
against the Released Parties I ever had, now have or which I may have for, upon
or by reason of any matter, cause or thing whatsoever relating to or arising
from my employment with the Company or the termination thereof, specifically
including, but not limited to, all claims under the following: the Civil Rights
Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in Employment Act of
1967; the Older Workers’ Benefit Protection Act of 1990; the Americans with
Disabilities Act; the Equal Pay Act; the Employee Retirement Income Security
Act; the Worker Adjustment Retraining Notification Act; the Family and Medical
Leave Act; the National Labor Relations Act; the Occupational Safety and Health
Act; the New York State Human Rights Law; the New York City Human Rights Law;
the New York State Labor Law; §§ 120 and 241 of the New York State Workers’
Compensation Law; any contract of employment, express or implied; and any and
all other federal, state or local laws, rules or regulations.
    
I hereby waive the right to receive any personal relief (i.e. monetary or
equitable relief) as a result of any lawsuit or other proceeding brought by the
EEOC or any other governmental agency, based on or related to any of the matters
from which I have released the Released Parties. I also will take all actions
necessary, if any, now or in the future, to make this Release effective,
including seeking and obtaining any necessary governmental or court approval.


The foregoing release shall not operate to release the Company from its
obligations to make payments and provide benefits as provided under Section
5.2.1 of the Employment Agreement.


In connection with the foregoing release (i) I acknowledge that the payments and
benefits under Section 5.2.1 of the Employment Agreement are good and sufficient
consideration to which I would not otherwise be entitled but for my execution
and delivery to the Company of this instrument, (ii) I acknowledge that I have
been advised by the Company to consult with an




--------------------------------------------------------------------------------



- 2 -

attorney before signing this instrument, (iii) the Company has allowed me at
least twenty-one (21) days from the date I first receive this instrument to
consider it before being required to sign it and return it to the Company, and
(iv) I may revoke this instrument, in its entirety, within seven (7) days after
signing it by delivering written notice of such revocation to the Company on or
before 5:00 p.m. on the seventh day of such revocation period.


IN WITNESS WHEREOF, the undersigned has executed this instrument as of the ____
day of ___________.






 

                        
                        
    




Doc #01-2797534.2






